DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The concurrently filed preliminary amendment has been entered.
	Claims 1-10 are cancelled, and claims 11-22 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11, 14-15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sokolean (5,930,962) in view of Dwyer (6,918,435).
	Sokolean (Figure 5, annotated, next page) discloses a heat exchanger, comprising 
a heat exchange members (2, 6), wherein each heat exchange member (2, 6) includes: 
a heat transfer pipe 2 extending in a second direction (into the plane of the drawing); and 
a heat transfer plate 6 provided to the heat transfer pipe 2 along the second direction,
wherein the heat transfer plate 6 includes an extending portion (later defined) extending away from the heat transfer pipe 2 in a third direction (horizontally in the drawing) intersecting with the second direction, 
wherein the heat transfer plate 6 is a member formed separately from the heat transfer pipe 2, 
wherein the heat transfer pipe 2 is a flat pipe, 
wherein a thickness direction of the flat pipe 2 matches with the first direction, 
wherein an outer peripheral surface of the flat pipe 2 includes a first thickness-direction end surface (top) and a second thickness-direction end surface (bottom), which are opposed to each other in the thickness direction of the flat pipe 2, 
wherein the heat transfer plate 6 has a heat transfer plate main body portion overlapping the first thickness-direction end surface (top), 
wherein the heat transfer plate main body portion has a curved portion configured to cover the outer peripheral surface of the flat pipe 2, 


    PNG
    media_image1.png
    275
    677
    media_image1.png
    Greyscale


wherein the outer peripheral surface of the flat pipe 2 includes an upstream-side end surface (right), and a downstream-side end surface (left), 
wherein the upstream-side end surface and the downstream-side end surface are opposed to each other in the width direction (horizontally in the drawing) of the flat pipe 2, 
wherein the curved portion covers the upstream-side end surface (right), wherein the second thickness-direction end surface (bottom) and the downstream-side end surface (left) are exposed to the outside relative to the heat transfer plate 6, 
wherein the extending portion includes a first extending portion which extends from an end of the curved portion, and 
wherein the first extending portion is arranged in alignment with a position of the second thickness-direction end surface in the thickness direction of the flat pipe 2;  
	but does not disclose a plurality of heat exchange members (2, 6) arranged in a first direction (vertically in the drawing) so as to be spaced apart from each other.
	Dwyer (Figures 2-9) discloses a heat exchanger 8, comprising 
a plurality of heat exchange members 6 (Figures 3 and 5), wherein each of the plurality of heat exchange members 6 includes: 
a heat transfer pipe 61 extending in a second direction (vertically in Figures 2-3 and 7) intersecting with a first direction (diagonally from bottom left to top right in Figure 2 and vertically in Figure 5); and 
a heat transfer plate 62 provided to the heat transfer pipe 61 along the second direction,
wherein the heat transfer plate 62 includes an extending portion extending away from the heat transfer pipe 61 in a third direction (horizontally in Figures 5 and 7) intersecting with each of the first direction and the second direction, 
wherein the plurality of heat exchange members 6 are arranged in the first direction so as to be spaced apart from each other (Figure 5) for the purpose of achieving a desired heat transfer.
	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in A the plurality of heat exchange members arranged in the first direction so as to be spaced apart from each other for the purpose of achieving a desired heat transfer as recognized by B.
Regarding claim 14, Figure 2 of Dwyer discloses header tanks 3, 4 to which the plurality of heat exchange members 6 are connected, 
wherein ends of the heat transfer pipe 61 of each of the plurality of heat exchange members 6 project from the heat transfer plate 62 in the second direction, and 
wherein the ends of the heat transfer pipe 61, which project from the heat transfer plate 62, are inserted into spaces inside the header tanks 3, 4, respectively (Figures 7 and 9).  
Regarding claim 15, Figures 3 and 5 of Dwyer disclose the plurality of heat exchange members 6 include: 
a plurality of first heat exchange members 6 arranged in a first line (upstream); and 
a plurality of second heat exchange members 6 arranged in a second line (downstream) located at a position distant from the first line in the third direction (horizontally in Figures 5 and 7), 
wherein, when viewed along the third direction, each of the plurality of second heat exchange members 6 is arranged between adjacent ones of the plurality of first heat exchange members 6.  
Regarding claim 20, Figure 5 (annotated, page 3) of Sokolean discloses the flat pipe 2 has a long axis (horizontally) and a short axis (vertically) on a cross section orthogonal to the second direction, and wherein the extending portion includes a second extending portion which extends from the heat transfer plate main body portion.  
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sokolean (5,930,962) in view of Dwyer (6,918,435) as applied to claim(s) 11, 14-15 and 20 above, and further in view of Lavochkin (5,829,516).
	The combined teachings of Sokolean and Dwyer lack the heat transfer plate 6 joined to the flat pipe 2 through a joining member therebetween.
	Lavochkin (Figures 6-7) discloses a heat exchanger 60, comprising
a heat exchange member (62, 64) including:
a heat transfer pipe 64 extending in a second direction (horizontally in Figure 6) intersecting with a first direction (horizontally in Figure 7); and
a heat transfer plate 62 provided to the heat transfer pipe 64 along the second direction, wherein the heat transfer plate 62 includes an unlabeled extending portion extending away from the heat transfer pipe 64 in a third direction (vertically) intersecting with each of the first direction and the second direction, 
wherein the heat transfer plate 62 is joined to the heat transfer pipe 64 through a joining member therebetween (thermal grease in column 3, lines 49-51) for the purpose of eliminate possible air gaps due to surface variations to improve heat transfer.
	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in the combined teachings of Sokolean and Dwyer the heat transfer plate joined to the heat transfer pipe through a joining member therebetween for the purpose of eliminate possible air gaps due to surface variations to improve heat transfer as recognized by Lavochkin.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sokolean (5,930,962) in view of Dwyer (6,918,435) as applied to claim(s) 11, 14-15 and 20 above, and further in view of Ogawa et al. (JP 4-20792) with machine English translation.
	The combined teachings of Sokolean and Dwyer lack the extending portion has a heat resistance portion configured to suppress heat conduction through the extending portion.
	Ogawa et al. (Figures 8-9) discloses a heat exchanger, comprising
a plurality of heat transfer pipes 2 arranged in a first direction (vertically in Figure 8) so as to be spaced apart from each other,
the plurality of heat transfer pipes 2 extending in a second direction (vertically in Figure 9) intersecting with the first direction; and
a plurality of heat transfer plates 1 including an unlabeled extending portion (upstream) extending away from the heat transfer pipes 2 in a third direction (left of Figures 8-9) intersecting with each of the first direction and the second direction; 
wherein the extending portion has a heat resistance portion 13 configured to suppress heat conduction through the extending portion for the purpose of minimizing frost (“Prior Art” section).
	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in the combined teachings of Sokolean and Dwyer the extending portion has a heat resistance portion configured to suppress heat conduction through the extending portion for the purpose of minimizing frost as recognized by Ogawa et al..

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sokolean (5,930,962) in view of Dwyer (6,918,435) as applied to claim(s) 11, 14-15 and 20 above, and further in view of Higham et al. (2,294,030).
	The combined teachings of Sokolean and Dwyer lack a heat transfer fin connected between adjacent ones of the plurality of heat exchange members 6 as taught by Dwyer.
	Higham et al. discloses a heat exchanger, comprising
a plurality of heat exchange members 1 arranged in a first direction (vertically in Figure 1) so as to be spaced apart from each other,
wherein each of the plurality of heat exchange members 1 includes:
a heat transfer pipe 2 extending in a second direction (horizontally in Figure 1) intersecting with the first direction; and
a heat transfer plate 3, 4 provided to the heat transfer pipe 2 along the second direction, wherein the heat transfer plate 3, 4 includes an extending portion 3 extending away from the heat transfer pipe 2 in a third direction (into the drawing of Figure 1) intersecting with each of the first direction and the second direction, 
wherein the heat transfer plate 3, 4 is arranged along the third direction; and
a heat transfer fin 16 connected between adjacent ones of the plurality of heat exchange members 1 (Figures 1 and 3) for the purpose of increasing heat transfer.
	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in the combined teachings of Sokolean and Dwyer a heat transfer fin connected between adjacent ones of the plurality of heat exchange members for the purpose of increasing heat transfer as recognized by Higham et al..

Claim(s) 17-19 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sokolean (5,930,962) in view of Dwyer (6,918,435) as applied to claim(s) 11, 14-15 and 20 above, and further in view of Jensen (2003/0150226).
	The combined teachings of Sokolean and Dwyer lacks a vortex generator arranged on a windward side of the plurality of heat exchange members 6 as taught by Dwyer in the third direction.
	Jensen (Figure 3) discloses an apparatus 100 comprising a heat exchanger 220 (120 in Figure 2) and a vortex generator (paragraph 35, i.e. baffles 266 in paragraph 40) arranged on a windward side thereof for the purpose of increasing the heat transfer rate.
	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in the combined teachings of Sokolean and Dwyer a vortex generator arranged on a windward side of the heat exchanger in the third direction for the purpose of increasing the heat transfer rate as recognized by Jensen.
Regarding claim 18, Figure 2 of Jensen discloses the vortex generator (i.e. baffles 266 in paragraph 40) is arranged so as to be apart from the heat exchanger 220, i.e. the plurality of heat exchange members (11, 16) of Jensen.
Regarding claim 19, as applied to claim 11 above, Figure 2 of Jensen discloses the heat exchanger 220 (120) is a condenser (i.e. outdoor heat exchanger 120) of a refrigeration cycle apparatus 100 comprising a compressor 118, an expansion valve 124, and an indoor heat exchanger 114.
	Regarding claim 21, as applied to claims 11 and 17 above, the claim limitations are met.
	Regarding claim 22, as applied to claims 17 and 19 above, the claim limitations are met.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leonard R Leo whose telephone number is 571-272-4916.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEONARD R LEO/Primary Examiner, Art Unit 3763